UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DANIEL L. LINDSEY, SR.,                 
                 Plaintiff-Appellant,
                 v.
                                              No. 00-2513
STATE FARM FIRE AND CASUALTY
COMPANY,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CA-00-132-AW)

                       Argued: May 9, 2001

                       Decided: June 6, 2001

       Before LUTTIG, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Kenneth Everett McPherson, Riverdale, Maryland, for
Appellant. Craig David Roswell, NILES, BARTON & WILMER,
Baltimore, Maryland, for Appellee. ON BRIEF: Ranji M. Garrett,
NILES, BARTON & WILMER, Baltimore, Maryland, for Appellee.
2                       LINDSEY v. STATE FARM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In this diversity breach of contract action, Reverend Daniel L.
Lindsey, Sr. sued the State Farm Fire and Casualty Company, alleg-
ing improper denial of his insurance claim for fire damage to his
church. The district court granted State Farm’s motion for summary
judgment due to Lindsey’s failure to substantially comply with the
terms of the policy. We affirm.

                                   I.

   Daniel Lindsey is the pastor of Victory Temple Church of God in
Christ ("Victory Temple"), for which he purchased fire insurance
from State Farm. On November 2, 1997, a fire destroyed the church
building and the personal property inside. Subsequently, Lindsey
made a claim for the damages. After investigation, both State Farm
and the Maryland State Fire Marshall concluded that the fire had been
set intentionally.*

   Lindsey’s insurance policy requires him to submit to an Examina-
tion Under Oath ("EUO") "at such times as may be reasonably
required about any matter relating to this insurance or [his] claim."
Lindsey first submitted to examination in March 1998, but this initial
EUO was suspended for family reasons, and the parties rescheduled
for April 1998. State Farm suspended the second EUO when Lindsey
refused to answer questions regarding how he spent money raised
after the fire. Specifically, Lindsey refused to name the architect to
whom he claimed to have paid some of this money and further stated
that "I would like to stop the interview and I think I need an attorney."

  *The Victory Temple fire was one of three suspected arsons in the
immediate neighborhood. Lindsey was accused of setting one of the
other two fires, but a jury acquitted him of all charges.
                        LINDSEY v. STATE FARM                         3
   Four months later, Lindsey, through his attorney, sent a letter to
State Farm stating that neither he nor his wife, Robin Lindsey, a
trustee and officer of Victory Temple, would submit to further exami-
nation. After a year and a half of attempting to convince Reverend
Lindsey to complete the examination, State Farm finally denied his
claim.

                                  II.

   The district court granted summary judgment, finding that Lindsey
did not substantially comply with the insurance policy, because he
failed to complete the reasonably requested EUO. We have carefully
considered the parties’ briefs, oral arguments, the record in the case,
and the relevant legal authorities, and conclude that the district court
properly granted summary judgment to State Farm. Accordingly, we
affirm on the reasoning of the district court. See Lindsey v. State Farm
Fire and Cas. Co., Civil Action No. AW-00-132 (D. Md. Oct. 23,
2000).

                                                           AFFIRMED